Exhibit 10.31

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

AssuranceAmerica Corporation

Riveredge One Suite 600

5500 Interstate North Parkway

Atlanta, Georgia 30328

Attn: Mark H. Hain, EVP

DEED TO SECURE DEBT

THIS INDENTURE, (hereinafter referred to as this “Deed”) is made as of the 29th
day of December, 2011, between Guy W. Millner and Virginia Millner, husband and
wife (hereinafter referred to as “Grantor”), as Grantor, having a mailing
address of 3640 Tuxedo Road, Atlanta, Ga. and AssuranceAmerica Corporation, a
Nevada corporation (hereinafter referred to as “Grantee”), as Grantee, having a
mailing address of 5500 Interstate North Parkway, Suite 600, Atlanta, Ga. 30328;

W I T N E S S E T H

That Grantor, for and in consideration of the sum of Ten and NO/100 Dollars
($10.00) in hand paid at and before the sealing and delivery of these presents,
the receipt whereof is hereby acknowledged, has granted, bargained, sold,
aliened, conveyed and confirmed, and by these presents does grant, bargain,
sell, alien, convey and confirm unto the said Grantee, its heirs, successors and
assigns, the land, together with all of Grantor’s right, title and interest in
and to the improvements, fixtures, equipment, and personal property, if any,
located thereon, which is described on Exhibit A attached hereto and by
reference made a part hereof (hereinafter referred to as the “Premises”).

TO HAVE AND TO HOLD the said bargained Premises with all and singular the
rights, members and appurtenances thereto appertaining, to the only proper use,
and benefit of Grantee, their heirs, successors and assigns, in fee simple; and
Grantor, hereby covenants that it is lawfully seized and possessed of said
Premises, and has good right to convey it, and that it is unencumbered except
for those matters disclosed on Exhibit B attached hereto and by reference made a
part hereof (hereinafter referred to as the “Permitted Title Exceptions”); and
that the said bargained Premises, unto Grantee, their heirs, successors and
assigns, against Grantor, the successors and assigns of Grantor, and



--------------------------------------------------------------------------------

against all and every other person or persons claiming by, through or under
Grantor shall and will WARRANT AND FOREVER DEFEND, except for claims arising
under the Permitted Title Exceptions.

This conveyance is made under the provisions of Chapter 44-14 of the Official
Code of Georgia Annotated (1982), and upon payment of the debt hereby secured
this security deed shall be canceled and surrendered pursuant thereto, the debt
hereby secured being one note of even date herewith from Guy W. Millner
(“Millner”) to Grantee in the amount of Two Million Five Hundred Thousand and
00/100 Dollars ($2,500,000.00) which matures on or before December 28, 2018
(hereinafter referred to as the “Note”). It is the intent of the parties that
this instrument shall operate as a deed and not as a mortgage.

It is the intention of this instrument to secure the indebtedness hereinabove
described along with any and all modifications, renewals and extensions thereof;
and if any portion of said indebtedness or any provision of this instrument
shall be held invalid for any reason, it is the intent of the parties that such
portion shall be severable, and such invalidity shall not affect the remainder
of said debt or instrument. No release of any part of the property herein
described or extension of all or any part of the indebtedness hereby secured
shall affect the priority of this instrument.

Grantee will comply with all statutes, ordinances and requirements of any
governmental authority relating to the Premises and Grantor covenants to pay all
taxes and assessments that may be liens upon said Premises, as they become due;
and to keep the improvements on said Premises fully insured against loss by fire
and other hazards as may, from time to time, be reasonably required by Grantee
in amounts and companies reasonably determined by Grantor and with mortgage
clause approved by Grantee, and shall deliver the policies of insurance or
certificates thereof and any renewals thereof to the said Grantee on request;
and that any tax, assessment, prior lien or premium of insurance, not paid when
due by the Grantor may be paid by the Grantee, and any sum so paid shall be
added to the amount of said principal debt as part thereof, shall draw interest
from the time of said payment at the rate set forth in the Note and shall, with
interest, be covered by the security of this Deed.

In consideration of the loan made by Millner to Grantee, and to further secure
the indebtedness of Millner to Grantee hereunder, Grantor hereby sells, assigns
and transfers to Grantee all of the rent which shall hereafter become due or be
paid on the above described Premises by virtue of leases to any party other than
Grantor; but Grantee agrees that Grantor may continue to collect such rentals
for so long as no default on the part of Grantor exists under the terms and
conditions of this Deed which has not been cured following applicable notice and
cure, and while no such default exists, Grantee waives its rights to and its
interest in said rents, but upon any default in the performance of any agreement
or covenant to be performed by Grantor under the terms of the Deed following
notice and cure periods provided herein, Grantor agrees that Grantee may enter
upon said Premises and collect the rents therefrom, and hereby constitutes
Grantee as Grantor’s agent to declare the existence of a default hereunder
following notice and cure periods

 

- 2 -



--------------------------------------------------------------------------------

provided herein, and Grantor hereby agrees that any third-party tenant in said
Premises or any renting agent in charge thereof shall be, and is hereby,
authorized when a default shall be so declared to exist, to pay any such rents
to Grantee, to be applied toward the payment of the debt secured hereby or as
provided by law.

Time being of the essence of this contract, the Grantee shall have the right to
accelerate the maturity of the debt hereby secured, by declaring the entire debt
to be in default and immediately due and payable, upon the failure of Millner to
make any payment when due, pursuant to the note hereby secured for a period of
thirty (30) days after receipt of written notice of such failure to Grantor and
the then owner of the Premises (provided Grantee has been given notice of such
change in ownership and an address for the new owner), or upon failure of
Grantor to perform any other obligation or make any payment required of Grantor
by the terms of this Deed for a period of thirty (30) consecutive calendar days
after receipt of written notice to Grantor and the then owner of the Premises
(provided Grantee has been given notice of such change in ownership and an
address for the new owner) specifying such default. Grantee agrees that it shall
send, simultaneously with any notices to Grantor under this Deed, photocopies of
such notices to any subordinate Grantee(s) holding subordinate loans permitted
hereunder at such addresses as Grantor shall provide Grantee in writing naming
the holders of such subordinate loans. Grantee further agrees that it will
execute and deliver to such subordinate Grantee(s), upon request therefor by
Grantor, estoppel letters stating the outstanding principal amount of the
indebtedness secured hereby, that such indebtedness is not in default, and the
date of the last payment made thereon by Grantor, together with such other
information as shall reasonably be required by such subordinate Grantee(s).
Notwithstanding any taking of any Premises, herein conveyed and agreed to be
conveyed, by eminent domain, alteration of the grade of any street or other
injury to, or decrease in value of the Premises by any public or quasi-public
authority or corporation, Grantor shall continue to pay principal and interest
on the indebtedness secured hereby, and any reduction in the indebtedness
secured hereby resulting from the application by Grantee of any award or payment
for such taking, alteration, injury or decrease in value of the Premises, as
hereinafter set forth, shall be deemed to take effect only on the date of such
receipt; and said award or payment may, at the option of Grantee, be retained
and applied by Grantee toward payment of the indebtedness secured hereby or be
paid over, wholly or in part, to Grantor for the purpose of altering, restoring
or rebuilding any part of the Premises which may have been altered, damaged or
destroyed as a result of any such taking, alteration of grade, or other injury
to the Premises, or for any other purpose or object satisfactory to Grantee, but
Grantee shall not be obligated to see to the application of any amount paid over
to Grantor.

In the event of default in repayment of the indebtedness hereby secured, either
in due course and failure to cure such default within thirty (30) days after
receipt of written notice of such default to Grantor and the then owner of the
Premises with a copy thereof to subordinate Grantees as aforesaid or by
acceleration as herein provided, or in the event of default in the performance
of any of the obligations or payments required of the Grantor by the terms of
this Deed for a period of thirty (30) consecutive calendar days after receipt of
written notice to Grantor and the then owner of the Premises of which

 

- 3 -



--------------------------------------------------------------------------------

Grantee has been made aware in accordance herewith specifying such default or in
the event of any other default hereunder (with a copy thereof to subordinate
Grantees as aforesaid), the Grantee shall be entitled to have a receiver
appointed for the property herein described, in connection with or as a part of
any proceeding to foreclose this deed or to enforce any of its terms or the
collection of all or any part of said debt and Grantor agrees to the appointment
of such receiver without proof of insolvency or other equitable grounds and
hereby appoints the Grantee as attorney-in-fact with authority to consent for
the Grantor to the appointment of such receiver.

In case the debt hereby secured shall not be paid when it becomes due by
maturity in due course and failure to cure such default within thirty (30) days
after receipt of written notice of such default to Grantor and the then owner of
the Premises with a copy thereof to subordinate Grantees as aforesaid, or by
reason of a default as herein provided and failure to cure such default within
thirty (30) days after receipt of written notice of such default to Grantor and
the then owner of the Premises with a copy thereof to subordinate Grantees as
aforesaid, Grantor hereby grants to Grantee and assigns, the following
irrevocable power of attorney. To sell the Premises or any part thereof at
auction, at the usual place for conducting sales at the Court House in the
County where the Premises or any part thereof lies, in said State, to the
highest bidder for cash, after advertising the time, terms and place of such
sale once a week for four weeks immediately preceding such sale (but without
regard to the number of days) in a newspaper published in the County where the
land lies, or in the paper in which the Sheriff’s advertisements for such County
are published, all other notice being hereby waived by Grantor, and Grantee or
any person on behalf of Grantee, or assigns, may bid and purchase at such sale
and thereupon execute and deliver to the purchaser or purchasers at such sale a
sufficient conveyance of said Premises in fee simple, which conveyance shall
contain recitals as to the happening of the default upon which the execution of
the power of sale herein granted depends, and Grantor hereby constitutes and
appoints Grantee and assigns, the agent and attorney-in-fact of Grantor to make
such recitals, and hereby covenants and agrees that the recitals so to be made
by Grantee, their heirs, successors or assigns, shall be binding and conclusive
upon Grantor, and the heirs, executors, administrators and assigns of Grantor,
and that the conveyance to be made by Grantee, their heirs, successors or
assigns, shall be effectual to bar all equity of redemption of Grantor, or the
successors in interest of Grantor, in and to said Premises, and Grantee, their
heirs, successors or assigns, shall collect the proceeds of such sale, and after
reserving therefrom the entire amount of principal and interest due, together
with the amount of any taxes or assessments or other payments, together with all
costs and expenses of sale and reasonable attorneys’ fees, shall pay any overage
to Grantor, or to the heirs or assigns of Grantor as provided by law. The power
and agency hereby granted are coupled with an interest and are irrevocable by
death or otherwise and are granted as cumulative to the remedies for collection
of said indebtedness provided by law.

Grantor further covenants that in case of a sale as hereinbefore provided,
Grantor, or any person in possession under Grantor, shall then become and be
tenants holding over and shall forthwith deliver possession to the purchaser at
such sale, or be summarily dispossessed, in accordance with the provisions of
law applicable to tenants holding over.

 

- 4 -



--------------------------------------------------------------------------------

Whenever the terms “Grantor” or “Grantee” are used in this deed such terms shall
be deemed to include the heirs, administrators, executors, successors and
assigns of said parties. All rights and powers herein granted to the Grantee
shall inure to and include his, her or its heirs, administrators, executors,
successors and assigns, and all obligations herein imposed on the Grantor shall
extend to and include Grantor’s heirs, administrators, executors, successors and
assigns. The title, interest, rights and powers granted herein by Grantor to
Grantee, particularly the power of sale granted herein, shall inure to the
benefit of anyone to whom Grantee shall assign the indebtedness herein secured,
and/or convey the Premises herein described, as well as to the successors and
legal representatives of Grantee.

This deed and the note or notes hereby secured shall be deemed and construed to
be contracts executed and to be performed in Georgia.

All notices, requests, demands and other communications required or permitted to
be given hereunder shall be sufficient if in writing and either (a) hand
delivered, (b) sent by United States Certified Mail or Registered Mail, Return
Receipt Requested, postage prepaid, or (c) sent by a nationally recognized
courier service (such as Federal Express or Airborne), to the parties being
given such notice at the following addresses:

 

Grantor:

           Guy W. Millner            3640 Tuxedo Road            Atlanta, Ga.
30305

Grantee:

           AssuranceAmerica Corporation            5500 Interstate North Parkway
           Suite 600            Atlanta, Ga. 30328

Either party may change said address by giving the other party hereto notice of
such change of address. Notice given as hereinabove provided shall be deemed
given on the date of hand delivery, if delivered by hand, or on the date of its
deposit in the United States mail or with such nationally recognized courier
service, if so sent, and, unless such notice is sooner received, such notice
shall be deemed received (i) on the date of personal delivery, if delivered by
hand, (ii) on the third business day (excluding Saturday, Sunday and legal
holidays) after the date of its deposit in the United States mail, if sent by
United States mail as aforesaid, or (iii) on the second business day (excluding
Saturday, Sunday and legal holidays), if sent by such nationally recognized
courier service.

GRANTOR HEREBY WAIVES ANY RIGHT GRANTOR MAY HAVE UNDER THE CONSTITUTION OR THE
LAWS OF THE STATE OF GEORGIA OR THE CONSTITUTION OR THE LAWS OF THE UNITED
STATES OF AMERICA TO NOTICE, OTHER THAN EXPRESSLY PROVIDED FOR IN THIS DEED, OR
TO A JUDICIAL HEARING PRIOR TO THE EXERCISE OF ANY RIGHT OR REMEDY

 

- 5 -



--------------------------------------------------------------------------------

PROVIDED BY THIS DEED TO SECURE DEBT AND SECURITY AGREEMENT TO THE GRANTEE AND
GRANTOR WAIVES GRANTOR’S RIGHTS, IF ANY, TO SET ASIDE OR INVALIDATE ANY SALE
DULY CONSUMMATED IN ACCORDANCE WITH THE PROVISIONS OF THIS DEED TO SECURE DEBT
AND SECURITY AGREEMENT ON THE GROUND (IF SUCH BE THE CASE) THAT THE SALE WAS
CONSUMMATED WITHOUT A PRIOR JUDICIAL HEARING. ALL WAIVERS BY GRANTOR IN THIS
PARAGRAPH HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY, AFTER GRANTOR
HAS BY GRANTOR’S ATTORNEY BEEN FIRST APPRISED OF AND COUNSELED WITH RESPECT TO
GRANTOR’S POSSIBLE ALTERNATIVE RIGHTS.

GRANTOR’S INITIALS:                      

IN WITNESS WHEREOF, Grantor has hereto set its hand and seal the day and year
first above written.

 

Signed, sealed and delivered           GRANTOR:       in the presence of:      
                    GUY W. MILLNER, an individual                           
Unofficial Witness           Guy W. Millner                           

Notary Public

                              VIRGINIA MILLNER, an individual      

  (NOTARY SEAL)

                                     

My Commission Expires:

          Virginia Millner                                                     
         

 

- 6 -



--------------------------------------------------------------------------------

    Deed Book 34256 Pg 633     Juanita Hicks     Clerk of Superior Court    
Fulton County, Georgia

EXHIBIT “A”

ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 140 OF THE 17TH
DISTRICT OF FULTON COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

TO FIND THE TRUE POINT OF BEGINNING, COMMENCE AT THE POINT OF INTERSECTION OF
THE NORTHWESTERN RIGHT-OF-WAY LINE OF TUXEDO ROAD (HAVING A 50 FOOT RIGHT-OF-WAY
WIDTH) WITH THE NORTHEASTERN RIGHT-OF-WAY LINE OF TUXEDO COURT (HAVING A 32
-FOOT RIGHT-OF-WAY WIDTH), IN LAND LOT 140 Of THE 17TH DISTRICT OF FULTON
COUNTY, GEORGIA, WHICH POINT IS 1,344.69 FEET, AS MEASURED ALONG THE NORTHERLY
RIGHT-OF-WAY LINE OF TUXEDO ROAD, FROM THE POINT OF INTERSECTION OF THE
NORTHERLY RIGHT-OF-WAY LINE TUXEDO ROAD WITH THE EASTERLY RIGHT-OF-WAY LINE OF
NORTHSIDE DRIVE; RUN THENCE NORTHWESTERLY, ALONG THE NORTHEASTERN RIGHT-OF-WAY
LINE OF TUXEDO COURT, THE FOLLOWING COURSES AND DISTANCES: NORTH 26 DEGREES 15
MINUTES 43 SECONDS WEST A DISTANCE OF 216.20 FEET TO A POINT, NORTHWESTERLY
ALONG THE ARC OF A 167.29 FOOT RADIUS CURVE AN ARC DISTANCE OF 61.20 FEET TO A
POINT (SAID ARC BEING SUBTENDED BY A CHORD THAT LIES TO THE SOUTHWEST OF SAID
ARC AND THAT HAS A BEARING OF NORTH 36 DEGREES 44 MINUTES 17. SECONDS WEST AND A
LENGTH OF 60.86 FEET), AND NORTH 47 DEGREES 13 MINUTES 16 SECONDS WEST A
DISTANCE OF 15.00 FEET TO A POINT; THENCE LEAVING SAID RIGHT-OF-WAY LINE, RUN
NORTHWESTERLY AND NORTHERLY ALONG THE ARC OF 109.00 FOOT RADIUS CURVE AN ARC
DISTANCE OF 172.59 FEET TO A POINT (SAID ARC BRING SUBTENDED BY A CHORD THAT
LIES TO THE EAST OF SAID ARC AND THAT HAS A BEARING OF NORTH 01 DEGREES 51
MINUTES 38 SECONDS WEST AND A LENGTH OF 155.12 FEET): THENCE NORTH 43 DEGREES 30
MINUTES 00 SECONDS EAST A DISTANC OF 140.91 FEET TO A POINT; THENCE
SOUTHEASTERLY AL-ONG THE ARC OF A 53.00 FOOT RADIUS CURVE AN ARC DISTANCE OF
12.83 FEET TO A 1/2” REBAR SET BEING THE TRUE POINT OF BEGINNING (SAID ARC BEING
SUBTENDED BY A CHORD THAT LIES TO THE NORTHEAST OF SAID ARC AND THAT HAS A
BEARING OF SOUTH 71 DEGREES 00 MINUTES 31 SECONDS EAST AND A LENGTH OF 12.80
FEET); FROM SAID TRUE POINT OF BEGINNING AS THUS ESTABLISHED, RUN THENCE
SOUTHEASTERLY, FASTHRLY, AND NORTHERLY ALONG THE ARC OF A 53.00 FOOT RADIUS
CURVE AN ARC DISTANCE OF 114.03 FEET TO A 1/2” REBAR SET (SAID ARC BEING
SUBTENDED BY A CHORD THAT LIES TO THE NORTHWEST OF SAID ARC AND THAT HAS A
BEARING OF NORTH 40 DEGREES 24 MINUTES 34 SECONDS EAST AND A LENGTH OF 93.26
FEET); THENCE NORTH 36 DEGREES 20 MINUTES 12 SECONDS EAST A DISTANCE OF 131.51
FEET TO A 1/2” REBAR SET; THENCE NORTH 68 DEGREES 25 MINUTES 24 SECONDS EAST A
DISTANCE OF 146.99 FEET TO A POINT; THENCE SOUTH 26 DEGREES 52 MINUTES 23
SECONDS LAST A DISTANCE OF 555.34 FEET TO A 3/4” PIPE FOUND ON THE NORTHWESTERN
RIGHT-OF-WAY LINE OF TUXEDO ROAD; THENCE SOUTHWESTERLY ALONG THE NORTHWESTERN
RIGHT-OF-WAY LINE OF TUXEDO ROAD THE FOLLOWING COURSES AND DISTANCES:
SOUTHWESTERLY ALONG THE ARC OF AN 862.759 FOOT RADIUS CURVE AN ARC DISTANCE OF
96.08 FEET TO A POINT (SAID ARC BEING SUDTENDED BY A CHORD THAT LIES TO THE
SOUTHEAST OF SAID ARC AND THAT HAS A BEARING OF SOUTH 66 DEGREES 19 MINUTES 01
SECONDS WEST AND A LENGTH Of 96.03 FEET), AND SOUTH 63 DEGREES 07 MINUTES 37
SECONDS WEST A DISTANCE OF 253.92 FEET TO A POINT; THENCE LEAVING SAID
RIGHT-OF-WAY LINE, RUN NORTH 26 DEGREES 52 MINUTES 23 SECONDS WEST A DISTANCE OF
468.28 FEET TO A 1/2” REBAR SET BEING THE TRUE POINT OF BEGINNING.



--------------------------------------------------------------------------------

EXHIBIT B

(Permitted Title Exceptions)

 

1. Any and all prior recorded mortgages and deeds of trust.

2. Survey exceptions, if any.

3. Real estate taxes due and payable but unpaid.

 

- 8 -